                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

SALVADOR SANCHEZ,

               Plaintiff,

v.                                                         CV No. 19-596 KRS/CG

UNITED SUPERMARKETS, L.L.C., et al.,

               Defendants.

               ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court having conferred with counsel about a

mutually-convenient date, time, and location. IT IS HEREBY ORDERED that a status

conference will be held by telephone on Monday, October 7, 2019, at 2:00 p.m.

      Parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-9415,

follow the prompts, and enter the Access Code 7467959, to be connected to the

proceedings.




                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
